PER CURIAM. *
Plaintiff Filed suit against Iberia Comprehensive Community Health Center, Inc. (“Iberia”) and a member of its board of directors, alleging wrongful termination and defamation. Also named as a defendant was Tudor Insurance Company (“Tudor”), which issued a directors and officers liability insurance policy to Iberia.
Tudor later moved for summary judgment on all of plaintiffs claims against it. After a hearing, the trial court granted the motion for summary judgment and dismissed Tudor from the suit with prejudice. On appeal, the court of appeal reversed, finding there were genuine issues of material fact which precluded summary judgment. Upon Tudor’s application, we granted certiorari on October 16, 1998 to consider this ruling.
After this court granted the writ, plaintiff filed a motion in this court seeking to dismiss her defamation claims against Tudor with prejudice. This motion is hereby granted.
After hearing oral arguments and reviewing the record, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of October 16, 1998 as improvidently granted, and deny Tudor’s application.

 Johnson, J., not on panel. Rule IV, Part II, § 3.